DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 11-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Hill and Milo appear to be the closest prior arts on record. The closest prior arts as a whole, either alone or in combination failed to disclose the following claimed allowable subject matter or limitations in combination with the rest of the claims:
Regarding independent claims 1, 14 and 20, Hill discloses a system and method for analyzing visual memes includes identifying visual memes associated with at least one topic in a data source. The visual memes propagated over time are tracked to extract information associated with identified visual memes. The information associated with the visual memes is analyzed to determine at least one of generation, propagation, and use of the identified memes. Milo discloses a method for search and deeper analysis of internet meme and using a generic graph-based data model that aligns various types of information about the Memes with a semantic ontology. However, cited references as a whole, either alone or in combination do not teach or suggest the allowable subject matter or the claimed limitations in combination with the rest of the claims, such as, inter alia, comparing an instance of digital visual content to an Internet meme; and provided the instance of digital visual content satisfies a similarity threshold, identifying the instance of digital visual content as an instance of the Internet meme; 
Claims 2-8 and 11-13 are dependent upon claim 1. Claims 15-16 and 19 are dependent upon claim 14. These claims are allowable for at least the same reasons given for independent claims 1, 14 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664